Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: [a content selection screen representation section adapted to; a preview screen presentation section adapted to; means adapted to receive] in claims 1-6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


                                                     Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3; 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US.Pub.No.20140179427) in view of Chai (US.Pub.No.20210058676).

Regarding claim 1, Miura et al disclose an information processing apparatus comprising: a content selection screen presentation section adapted to present a user with a content 

a preview screen presentation section adapted to present the user with, in a case where one of the content options is selected while the content selection screen is presented (see fig.3, element 314; when a user selects an icon, a preview video may be shown in accordance with method operation 314, 0084; 0139; 0025; see fig.19 for showing activities of other users; 0170; 0098; 0136).

But did not explicitly disclose a preview screen including a video that represents a state of a screen watched by another user who is actually using the selected content option.

However, Chai et al disclose a graphical user interface presenting a viewing party is illustrated in FIGS. 6A-6C. A viewing party may enable a user to access content while communicating with other users accessing the same content. As illustrated in FIGS. 6A-6C, viewing party graphical user interface 600 includes video chat windows 604a-604c associated with each of the user's friends and a playback window 602 associated with the content each of the user's is accessing 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Chai to modify Miura by providing user interface with viewing party options for the purpose of improving viewing experiences of the users.

Regarding claim 2, Miura et al disclose  wherein the content selection screen presentation section presents the user with user images representing other users who are actually using the respective content options, in such a manner that the user images are included in the content selection screen(see fig.19 for showing  images and activities of other users;0170;0098;0136;0114).

Regarding claim 3, Miura et al disclose Wherein the content selection screen presentation section presents the user with user images representing a plurality of other users who are using one content option included in the content options(see fig.19 for showing  images and activities of other users;0170;0098;0136).

 But did not explicitly disclose the preview screen presentation section presents a plurality of videos representing states of screens individually watched by the plurality of other users, in 

However, Chai et al disclose a graphical user interface presenting a viewing party is illustrated in FIGS. 6A-6C. A viewing party may enable a user to access content while communicating with other users accessing the same content. As illustrated in FIGS. 6A-6C, viewing party graphical user interface 600 includes video chat windows 604a-604c associated with each of the user's friends and a playback window 602 associated with the content each of the user's is accessing (e.g., the live sporting event). Video chat windows 604a-604c may include video provided by another user (e.g., through a video camera). As illustrated in FIGS. 6A-6C, playback window 602 and video chat windows 604b may be displayed in parallel so that a user may experience both simultaneously ,0094-0095; 0102.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Chai to modify Miura by providing user interface with viewing party options for the purpose of improving viewing experiences of the users.

Regarding claim 6, Miura et al disclose an information processing system comprising: a server apparatus (see fig.19; 0064; 0068); and

 a plurality of client apparatuses (see fig.19 with multiple clients devices);



at least one of the plurality of client apparatuses includes a content selection screen presentation section adapted to present a user with a content selection screen including a plurality of types of content as content options (An interface 300 is shown providing vignettes or icons 302, 304, 306, 308, 310, and 312 of various game titles that are available for demoing. Each icon can be configured to provide an image indicative of the game that it represents. In one embodiment, when a user navigates to a given icon, the icon may be activated to show an animation or video clip that is representative of the video game or which otherwise provides additional information to the user about the content of the video game,0084; 0044;0077;0086); and

a preview screen presentation section adapted to receive, in a case where one of the content options is selected while the content selection screen is presented, information identifying another user who is actually using the selected content option, from the server apparatus (see fig.3, element 314; when a user selects an icon, a preview video may be shown in accordance with method operation 314, 0084; 0139; 0025; see fig.19 for showing activities of other users; 0170; 0098; 0136).



However, Chai et al disclose a graphical user interface presenting a viewing party is illustrated in FIGS. 6A-6C. A viewing party may enable a user to access content while communicating with other users accessing the same content. As illustrated in FIGS. 6A-6C, viewing party graphical user interface 600 includes video chat windows 604a-604c associated with each of the user's friends and a playback window 602 associated with the content each of the user's is accessing (e.g., the live sporting event). Video chat windows 604a-604c may include video provided by another user (e.g., through a video camera). As illustrated in FIGS. 6A-6C, playback window 602 and video chat windows 604b may be displayed in parallel so that a user may experience both simultaneously ,0094-0095; 0102.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Chai to modify Miura by providing user interface with viewing party options for the purpose of improving viewing experiences of the users.

Regarding claim 7, it is rejected using the same ground of rejection for claim 1.
Regarding claim 8, it is rejected using the same ground of rejection for claim 1.

s 4- 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US.Pub.No.20140179427) in view of Chai (US.Pub.No.20210058676) and Jones (US.Pub.No.20080307348).

Regarding claim 4, Miura and Chai et al did not explicitly disclose wherein the preview screen presentation section displays, when receiving the videos, a numerical value indicating a progress level of the process of receiving the videos.

However, Jones et al disclose wherein the preview screen presentation section displays, when receiving the videos, a numerical value indicating a progress level of the process of receiving the videos (see fig.3a to fig.3c with user interface having numerical value related to percentage; the interactive progress bar 302 is implemented in a graphical user interface (GUI) and comprises a plurality of progress indicator segments 304, 0037; 0011).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Jones to modify Miura and Chai by providing user interface with progress bar containing numerical value for the purpose of improving viewing experiences of the users.

Regarding claim 5, Chai and Miura et al did not explicitly disclose wherein, in a case where the numerical value indicating the progress level is not updated for a predetermined time period, 

However, Jones et al disclose wherein, in a case where the numerical value indicating the progress level is not updated for a predetermined time period, the preview screen presentation section increases the number of displayed digits of the numerical value (As increments of progress are achieved, a completion progress indicator is updated to textually reflect the percentage of completed computer operations, 0013; 0006).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Jones to modify Miura and Chai by providing user interface with options to increase value of progress bar for the purpose of improving viewing experiences of the users.
                                                               Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425              

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425